Exhibit 10.1

NON QUALIFIED STOCK OPTION AWARD AGREEMENT
 
Name of
Optionee:                                                                                   
Grant
Date:                                                                                    
Number of Option
Shares:                                                                                     
Option Price Per Share:
$                                                                                    


This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of a non-qualified stock option to the
above-referenced “Optionee” as of the “Grant Date” hereof pursuant to the
Compass Minerals International, Inc. 2005 Incentive Award Plan (the “Plan”).
 
1.  The Plan.  The terms and provisions of the Plan are hereby incorporated into
this Agreement as if set forth herein in their entirety.  In the event of a
conflict between any provision of this Agreement and the Plan, the provisions of
the Plan shall control.  A copy of the Plan may be obtained from the Company by
Optionee upon request.  Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Plan.
 
2.  Option Price.  On the terms and subject to the conditions of the Plan and
this Agreement, Optionee shall have the option (the “Option”) to purchase shares
of Stock at the price per share (the “Option Price”) and in the amounts set
forth above.  Payment of the Option Price may be made in any manner specified
under Section 5.1(c) of the Plan.  The Option is not intended to qualify for
federal income tax purposes as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).  Upon
Optionee’s termination of employment or service with the Company for any reason,
the unvested portion of the Option shall terminate.
 
3.  Term.  The term of the Option shall commence on the Grant Date and expire on
the seventh (7th) anniversary of the Grant Date, unless the Option shall have
sooner been terminated in accordance with the terms of the Plan or this
Agreement.
 
4.  Vesting.  The Option shall become non-forfeitable and shall become
exercisable according to the following provisions:
 
(a)           Twenty-five percent (25%) of the Option shall become vested and
exercisable on each of the first four anniversaries of the Grant Date; provided,
however, if a Change of Control shall occur prior thereto, then one hundred
percent (100%) of the Option shall become immediately vested and exercisable
if:  (i) the Option is not assumed or an economically equivalent option or right
is not substituted by the surviving entity following such Change in Control, or
(ii) Optionee’s employment is involuntarily terminated without Cause (as defined
in paragraph 8 below) or voluntarily terminated for Good Reason (as defined in
Section 4(d) below) within 18 months following such Change of Control.
 
(b)           To the extent vested, the Option may be exercised in whole or in
part by delivery of notice of exercise and the Option Price to the Company no
later than the earliest of the dates set forth in paragraph 5.
 
(c)           Notwithstanding anything contained herein to the contrary, the
Option shall cease vesting upon Optionee’s termination of employment or service
with the Company and/or its Subsidiaries for any reason other than retirement or
disability, and no portion of the Option which is not vested as of such time
shall become vested thereafter.  All decisions by the Committee with respect to
any calculations pursuant to this paragraph shall be final and binding on
Optionee.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           For purposes of this Agreement, “Good Reason” means, without
Optionee’s express written consent, the occurrence of any of the following
events within 18 months after a Change of Control:
 
(i)           a material adverse change in Optionee’s duties or responsibilities
as of the Change of Control (or as the same may be increased from time to time
thereafter); provided, however, that Good Reason shall not be deemed to occur
upon a change in Optionee’s reporting structure, upon a change in Optionee’s
duties or responsibilities that is a result of the Company no longer being a
publicly traded entity and does not involve any other event set forth in this
paragraph, or upon a change in Optionee’s duties or responsibilities that is
part of an across-the-board change in duties or responsibilities of employees at
Optionee’s level;
 
(ii)           any reduction in Optionee’s annual base salary or annual target
or maximum bonus opportunity in effect as of the Change of Control (or as the
same may be increased from time to time thereafter); provided, however, that
Good Reason shall not include such a reduction of less than 10% that is part of
an across-the-board reduction applicable to employees at Optionee’s level;
 
(iii)           Company’s (A) relocation of Optionee more than 50 miles from
Optionee’s primary office location and more than 50 miles from Optionee’s
principal residence as of the Change of Control or (B) requirement that Optionee
travel on Company business to an extent substantially greater than Optionee’s
travel obligations immediately before such Change of Control; or
 
(iv)           a reduction of more than 10% in the aggregate benefits provided
to Optionee under the Company’s employee benefit plans, including but not
limited to any “top hat” plans designated for key employees, in which Optionee
is participating as of the Change of Control.
 
Notwithstanding the foregoing, Optionee must provide notice of termination of
employment to the Company within 90 days of Optionee’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.  Additionally, an isolated, insubstantial, and inadvertent
action taken in good faith and that is remedied by the Company within 10 days
after receipt of notice thereof given by Optionee shall not constitute Good
Reason.
 
5.  Exercise of Option.  The Option shall automatically terminate and shall be
null and void and be of no further force and effect upon the earliest of:
 
(a)           The third (3rd) anniversary of Optionee’s termination of
employment or service with the Company or Subsidiary, as the case may be, due to
retirement or disability; or
 
(b)           The first (1st) anniversary of Optionee’s death; or
 
(c)           The first (1st) anniversary of an Optionee’s termination of
employment without Cause or for Good Reason within 18 months following a Change
of Control; or
 
(d)           The ninetieth (90th) day following Optionee’s termination of
employment or service with the Company and/or its Subsidiaries for any reason
not described in (a), (b) or (c) above; or
 
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           The seventh (7th) anniversary of the Grant Date.
 
Notwithstanding the foregoing, if Optionee’s right to exercise the Option
expires during a blackout trading period and Optionee is prohibited from
exercising the Option during such period due to trading restrictions, Optionee
shall have an additional thirty (30) days following the expiration of such
blackout period to exercise the Option.
 
For purposes of this Agreement, “retirement” means a voluntary termination of
employment or service on or after age sixty-two (62) and with a combined age and
years of service of at least sixty-seven (67).  The term “disability” means
Optionee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
last for a continuous period of not less than twelve (12) months; or is, by
reason of a medically determinable physical or mental impairment which can be
expected to last for a continuous period of not less than twelve (12) months,
receiving replacement benefits for a period of not less than three (3) months
under an accident and health plan covering employees of the Company.
 
6.  Restriction on Transfer.  The Option may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by Optionee and may
be exercised during the lifetime of Optionee only by Optionee.  If Optionee
dies, the Option shall thereafter be exercisable, during the period specified in
paragraph 5 of this Agreement, by his or her executors or administrators to the
full extent to which the Option was exercisable by Optionee at the time of his
or her death.  The Option shall not be subject to execution, attachment or
similar process.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of the Option contrary to the provisions hereof, and the levy
of any execution, attachment or similar process upon the Option shall be null
and void and without effect.
 
7.  Optionee’s Employment.  Nothing in the Option shall confer upon Optionee any
right to continue in the employ or service of the Company or any of its
Subsidiaries or interfere in any way with the right of the Company or its
Subsidiaries, as the case may be, to terminate Optionee’s employment or service
or to increase or decrease Optionee’s compensation at any time.
 
8.  Termination for Cause.  Notwithstanding any provision in this Agreement to
the contrary, if Optionee is involuntarily terminated for Cause, then the Option
(regardless of whether or not vested) shall automatically terminate and shall be
null and void and be of no further force and effect.
 
For purposes of this Agreement, “Cause” means (i) the conviction of Optionee of,
or plea of guilty or nolo contendere by Optionee to, a felony or misdemeanor
involving moral turpitude, (ii) the indictment of Optionee for a felony or
misdemeanor under the federal securities laws, (iii) the willful misconduct or
gross negligence by Optionee resulting in material harm to the Company or any
Subsidiary, (iv) fraud, embezzlement, theft, or dishonesty by Optionee against
the Company or any Subsidiary, or willful violation by Optionee of a policy or
procedure of the Company, resulting in any case in material harm to the Company,
or (v) breach of any confidentiality agreement or obligation and/or breach of
any Restrictive Covenant Agreement or similar agreement by and between Optionee
and the Company.  For purpose of this paragraph, no act or failure to act by
Optionee shall be considered “willful” unless done or omitted to be done by
Optionee in bad faith and without reasonable belief that Optionee’s action or
omission was in the best interests of the Company or its Subsidiaries.  Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board shall be conclusively presumed to be done, or omitted to be
done, by Optionee in good faith and in the best interests of the Company.  The
Company must notify Optionee of any event constituting Cause within ninety (90)
days following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
9.  Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 
If to the Company, to it at:


Compass Minerals International, Inc.
9900 West 109th Street
Overland Park KS 66210
Attn: Victoria Heider, Vice President Human Resources


If to Optionee, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
10.  Waiver of Breach.  The waiver by either party of a breach of any provision
of this Agreement must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.
 
11.  Optionee’s Undertaking.  Optionee hereby agrees to take whatever additional
actions and execute whatever additional documents the Company may in its
reasonable judgment deem necessary or advisable in order to carry out or effect
one or more of the obligations or restrictions imposed on Optionee pursuant to
the express provisions of this Agreement and the Plan.
 
12.  Modification of Rights.  The rights of Optionee are subject to modification
and termination in certain events as provided in this Agreement and the Plan
(with respect to the Option granted hereby).
 
13.  Governing Law.  This Agreement shall be governed under the laws of the
State of Delaware without regard to the principles of conflicts of laws.  Each
party hereto submits to the exclusive jurisdiction of the United States District
Court for the District of Kansas (Kansas City, Kansas). Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
paragraph.
 
14.  Counterparts.  This Agreement may be executed in one or more counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.
 
15.  Entire Agreement.  This Agreement and the Plan (and the other writings
referred to herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior written
or oral negotiations, commitments, representations and agreements with respect
thereto.
 
16.  Severability.  It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each
 
 
 
4

--------------------------------------------------------------------------------

 
 
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Agreement shall be adjudicated by a court of competent
jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.  Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.
 
17.  Enforcement.  In the event the Company or any Optionee institutes
litigation to enforce or protect its rights under this Agreement or the Plan,
the party prevailing in any such litigation shall be paid by the non-prevailing
party, in addition to all other relief, all reasonable attorneys’ fees,
out-of-pocket costs and disbursements relating to such litigation.
 
18.  Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
 
19.  Restrictive Covenant.  Notwithstanding any provision in this Agreement to
the contrary, the award hereunder is expressly conditioned upon Optionee’s
execution of a Restricted Covenant Agreement in the form designated by the
Company.  If Optionee fails or refuses to execute such Restricted Covenant
Agreement, this Agreement shall be null and void ab initio.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
 
COMPASS MINERALS INTERNATIONAL, INC.


By:                                                                
Name:                                                              
Title:                                                               
 
OPTIONEE


______________________________________


Residence Address


_____________________________________

 
____________________________________



5